 



Exhibit 10-d
ADC Telecommunications, Inc.
Management Incentive Plan Document
Fiscal Year 2008

 



--------------------------------------------------------------------------------



 



MANAGEMENT INCENTIVE PLAN DOCUMENT
Fiscal Year 2008
Plan Name and Effective Date
The name of this Plan is the ADC Telecommunications, Inc. Management Incentive
Plan. The plan is effective from November 1, 2007 through October 31, 2008.
Purpose
The purpose of the Plan is to provide, with full regard to the protection of
shareholder’s investments, a direct financial incentive for eligible managers to
make a significant contribution to ADC’s established annual goals.
Eligibility
Eligibility for Fiscal Year 2008 is limited to full or part-time regular
employees in the U.S. and in such other countries where ADC has specifically
notified employees of eligibility for participation in the Plan. Eligibility for
participation in this Plan is limited to such employees who hold executive
officer and certain management positions reporting to the Chief Executive
Officer. The CEO does not participate in the Plan. In order to be eligible, an
employee cannot participate in any other ADC incentive plan, except as approved
by the Compensation Committee of the Board of Directors, and must be employed in
an eligible position on or before October 1, 2008.
Timing of Payment
Payments that become due under this Plan are made as soon as administratively
feasible following the close of ADC’s fiscal year, but within seventy-five days
of that event, generally in late December or early January. All payments are
subject to appropriate withholdings.
Plan Goals
The Plan reinforces the key goals that support ADC’s long-term strategic plans.
The key factors in ADC’s FY08 corporate success are Pro Forma Operating Income
and Net Sales. These factors are the same for ADC’s operating units: Global
Connectivity Solutions, Active Infrastructure, and APS. Accounting methodology
changes may dictate corresponding goal modifications during the plan year.
Additionally, beginning with FY2008, each participant will be eligible for a
portion of his/her MIP based upon individual contribution.

Page 2



--------------------------------------------------------------------------------



 



Following is a description of the Plan’s financial components:

                Plan Goal     Definition     Pro Forma Operating Income    
Net Sales less all relevant expenses incurred to produce the products or deliver
services. Expenses include direct material and labor costs as well as regional
and Business Unit costs, including engineering, sales & marketing expenses, and
corporate overhead costs. Pro Forma Operating Income does not include interest
income, interest expense, income tax or other non-operating income. It also
excludes restructuring and other one-time expenses that are not reflective of
the ongoing business.

Corporate overhead costs not directly attributable to the Business Unit are
assessed as a shared service charge set at a fixed percentage of Revenue.
ADC-level Pro Forma Operating Income will reflect absorption of ALL corporate
expenses including variances above or below the level of the shared service
charge.
    Net Sales / Revenue    
The amount ADC can recognize in accordance with Generally Accepted Accounting
Principles (GAAP) for goods shipped or services provided to third party
customers, net of returns received and discounts.
   

NOTE: For the Business Units, Net Sales, and Pro-Forma Operating Income are
measured on Plan foreign exchange rates.
Goal Weightings
Executives participating in the Plan will have the following business/corporate
weightings:

                                              75% of Total Award            
Business       OI Metric       Net Sales             Weight               Metric
     
BU Leader
    50% BU       50 %       25 %    
 
    50% ADC       50 %       25 %    
 
                                 
Corporate Function Leader
    100% ADC       50 %       25 %    

For purposes of this Plan, Global Connectivity Solutions, Active Infrastructure
and APS will be treated as separate Business Units.
Individual Performance
Beginning with the FY08 fiscal year, each participant will have twenty-five
percent (25%) of their target MIP award tied to one (1) to three (3) individual
goals mutually agreed upon by the participant and the CEO. Achievement of the
agreed-upon goals yields a 100% award payout. An additional overachievement
award may be made as recommended by the CEO at his sole discretion to the
Compensation Committee. The maximum individual performance award is 50% of the
participant’s total target MIP award.
Modifications may be made to individual goals before September 1, 2008.
Documentation must occur for any changes made to an existing plan and approval
of the CEO, Chief Financial Officer and Vice President, Human Resources must
occur. Undocumented modifications of individual plans will not be honored for
award payment.

Page 3



--------------------------------------------------------------------------------



 



Performance Gates
To ensure protection of shareholder interest, no payment will be provided as the
result of any ADC-wide financial performance factor unless ADC achieves its
threshold Pro-Forma Operating Income for the year. Similarly, no payment will be
provided as the result of any Business Unit financial performance factor unless
the Business Unit achieves its threshold Pro-Forma Operating Income.
Calculation of Payment
Prior to making any payment under this Plan, the Board of Directors must
determine that the claimed Business Performance levels have been achieved. The
Board of Directors has complete authority and discretion to determine whether
performance levels have been achieved, including without limitation the
authority and discretion to properly calculate Pro-Forma Operating Income. The
size of an incentive award will be based on three factors:

  1.   Target Incentive Opportunity — Determined on the basis of the ADC salary
grade associated with an individual’s job and country of work. It is expressed
as a percentage of an individual’s FY 2008 Eligible Base Salary earnings.     2.
  FY2008 Eligible Base Salary — This is the amount paid to the participant
during the fiscal year in Base Salary.     3.   Business Performance in
comparison with the established goals.

The maximum award attributable to each performance factor is 200% of its target.
The maximum total individual award is 200% of the target payout. This maximum
includes any MIP award also provided for exceptional individual performance.
Specific financial goals have been established for 0%, 100%, and 200% of target.
Results between these specific points are interpolated for each goal.
Here is an example of a hypothetical award calculation.
Assume a GCS Plan participant with the following facts, where the ADC
performance gate has been met:

      Target Opportunity:  
55% of Eligible Base Salary earnings
FY08 Eligible Base Salary:    
250,000 USD
Business Performance Percentages:  
Hypothetical ADC and GCS results shown in the following table

Page 4



--------------------------------------------------------------------------------



 



(BRACKETS) [c22309c2230903.gif]

                                    Metrics     Measure Weighting    
Performance     Wtd. Perf.            
ADC Level Metrics — 37.5%
                             
Pro Forma Operating Income
    28.1% (75% X 37.5%)     107%     30.1%            
Net Sales
    9.4% (25% X 37.5%)     102%     9.6%            
 
                39.7%            
GCS Level Metrics — 37.5%
                             
Pro Forma Operating Income
    28.1% (75% X 37.5%)     110%     30.9%            
Net Sales
    9.4% (25% X 37.5%)     108%     10.2%            
 
                41.1%            
Individual Goals - 25%
                             
Goal #1
    Completed     100%                  
Goal #2
    Completed     100%     100%            
Overall Weighted Performance
                             
ADC Metrics
    37.5%     105.9%     39.7%            
GCS Metrics
    37.5%     110.0%     41.1%            
Individual Portion
    25.0%     100.0%     25.0%            
 
                105.8%            
 
                              Payment Calculation:
250,000 (Eligible Base Salary) * 55% (incentive target) * 105.8% (Business
Performance) = $145,475 USD
Additionally, the participant is eligible for a discretionary overachievement
bonus at the sole discretion of the CEO and Compensation Committee.    



Effect of Change in Employment Status
Termination of Employment. If employment with ADC is terminated for any reason
other than death, disability or as a result of a reduction in force implemented
by the Company, and if the Employment Termination Date occurs prior to the end
of the Fiscal Year, a participant will not receive an award under the Plan. For
purposes of this Plan, the “Employment Termination Date” is the date that the
participant ceases to be an employee of ADC (as determined by the company). In
the case of termination of employment by ADC, the Employment Termination Date
shall be determined without regard to whether such termination is with or
without cause or with or without reasonable notice. For the purposes of this
Plan, if employment with ADC is involuntarily terminated as a result of the
participant’s death or disability or as a result of a reduction in force
implemented by the Company, the employee may be entitled to receive a prorated
payment. To be eligible, the employee must have been employed by the Company for
at least 3 full calendar months during FY07 and involuntarily terminated as
described above. In such cases, the prorated payment, if any, will be subject to
the achievement of the applicable Business Performance criteria for the plan
year and would not be adjusted for individual performance. Such prorated payment
will be payable following the end of the fiscal year in accordance with the
Company’s Incentive Plan payment practices.
Transfer, Promotion or Demotion to another position with a different ADC
incentive plan, Target Incentive Opportunity or business goals. A participant,
who transfers, is promoted or demoted to another position with a different plan,
Target Incentive Opportunity or business goals will receive a prorated
calculation of payment based upon the number of months served in each position.
The participant must be in the new position by the first of the month in order
to receive credit for that month under the new plan, target or goals. For
example, a participant transferring from AI to GCS on June 10 would receive
eight months payment under the AI plan (November 1 — June 30) and four months
under GCS (July 1 — October 31). In order to receive payment under MIP, a
participant must have completed one full month of service under the plan during
that plan year.
Administration
A Management Incentive Plan Committee (“Committee”), appointed and authorized by
the Compensation Committee of the Company’s Board of Directors, will administer
this Plan.

Page 5



--------------------------------------------------------------------------------



 



Subject to the complete and full discretion of the Compensation Committee of the
Board of Directors, the Committee is authorized to make all decisions as
required in administration of the Plan and to exercise its discretion to define,
interpret, construe, apply, approve, administer, withdraw and make any
exceptions to the terms of the Plan.
Right to Modify
ADC reserves the right to modify or adjust the Plan at any time in its sole
discretion either in whole or with respect to a particular Business Unit. The
Participant explicitly agrees with this modification right of ADC.
Governing Law
The Plan is made and shall be construed in accordance with the laws of the State
of Minnesota, U.S.A. without regard to conflicts of law principles thereof, or
those of any other state of the U.S.A. or of any other country, province or
city.
Severability
If any provision of this Plan is held invalid, illegal or unenforceable by a
court or tribunal of a competent jurisdiction, this Plan shall be deemed
severable and such invalidity, illegality or unenforceability shall not affect
any other provision of this Plan which shall be enforced in accordance with the
intent of this Plan.
Assignment
The Company shall have the right to assign this Plan to its successors and
assigns and this Plan shall inure to the benefit of and be enforceable by said
successors and assigns. Participant may not assign this Plan or any rights
hereunder.
Entire Understanding
This Plan constitutes the entire understanding between the parties regarding the
payment of incentive compensation under this Plan, and it supercedes any and all
prior agreements or understandings, whether oral or written, express or implied,
on such subject matter.
No Acquired Rights or Entitlements/Plan Amendment or Termination
The Plan shall not entitle Participants to any future compensation. The Plan is
not an element of the employees’ Base Salary or base compensation and shall not
be considered as part of such in the event of severance, redundancy, or
resignation. ADC has no obligation to offer incentive plans to Participants in
the future, and the plan shall be effective only for the time period specified
in the plan and shall not be deemed to renew year over year. The Participant
understands and accepts that the incentive payments made under the Plan are
entirely at the sole discretion of ADC. Specifically, ADC assumes no obligation
to the Participant under this Plan with respect to any doctrine or principle of
acquired rights or similar concept. Subject to the provisions of the Plan, ADC
may amend or terminate the Plan or discontinue the payment of incentives under
the Plan at any time, at its sole discretion and without advance notice.

Page 6